DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: target searching unit, index calculation unit, and positional relationship calculation unit in claims 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “target searching unit,” “index calculation unit,” and “positional relationship calculation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure of the “target searching unit,” “index calculation unit,” or “positional relationship calculation unit” in the specification or FIG. 3. Blocks in controller 15 do not designate structure of “target searching unit,” “index calculation unit,” or “positional relationship calculation unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps that can be done mentally, including detecting and calculating. This judicial exception is not integrated into a practical application because observing when a part passes a sensor can be done manually. 
The method step limitations of Claim 1 are:
(“Limitation (a)”) detecting a part, of a surface of the target, that is located on an inner circumferential side of a predetermined circle centered on the rotation axis and passing the target, by the object detection sensor, at a plurality of rotation positions when at least one of a rotation position of the target about the rotation axis and a rotation position of the detection area about the robot reference axis is changed;
(“Limitation (b)”) calculating a quantity correlated with an index length representing a distance from the robot reference axis to the target when the target is detected by the object detection sensor, for each of the plurality of rotation positions;
(“Limitation (c)”) calculating the positional relationship between the robot reference axis and the rotation axis on the basis of, among the plurality of rotation positions, the one at which the quantity correlated with the index length is maximized or minimized.
Limitation (b) in the claim recites “calculating a quantity correlated with an index length representing a distance from the robot reference axis to the target when the target is detected by the object detection sensor.”  The claimed calculation is a mathematical calculation of the value of the index length. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the limitation (b) recites a concept that falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been calculating lengths in their minds. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of a controller in this claim negate the mental nature of this limitation because the claim here merely uses the controller as a tool to perform the otherwise mental process. Id.
Although limitation (b) falls under several exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and a law of nature), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that limitation (b) aligns with at least one judicial exception, and to conduct further analysis based on that identification. See October 2019 Update at Section I.B n.7. For purposes of further discussion, this example identifies the recited exception as an abstract idea. 
Limitation (c) in the claim recites that the controller is configured to “calculate[e] a positional relationship between the robot reference axis and the rotation axis to maximize or minimize the index length.” As is evident from the background of this example, this determination is a calculation using maximum and minimums from differential calculus (FIG. 5).  This limitation thus describes a “mathematical relationship,” which is specifically identified in the 2019 PEG as an exemplar in the “mathematical concepts” grouping of abstract ideas. 2019 PEG Section I, 84 Fed. Reg. at 52. In addition, because the BRI of limitation (c) requires the performance of an arithmetic operation (finding lengths and min/max of curve), this limitation also describes a “mathematical calculation,” which is also specifically identified in the 2019 PEG as an exemplar in the “mathematical concepts” grouping of abstract ideas. Id. Moreover, the recited conversion is also simple enough that it can be practically performed in the human mind, and so it also falls into the “mental process” group of abstract ideas. Thus, limitation (c) recites a concept that falls into the “mathematical concept” and “mental process” groups of abstract ideas.
Besides the abstract ideas, the claim recites the additional element of the controller being configured to use a sensor to sense the rotation position of a target. An evaluation of whether limitation (a) is insignificant extra-solution activity is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data gathering (obtaining the rotation positions) that is necessary for use of the recited judicial exception (the rotation positions are used in limitation (b) and (c)’s mathematical concept) and is recited at a high level of generality. Limitation (a) in the claim is thus insignificant extra-solution activity. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  Further, the additional elements amount to no more than mere instructions to apply an exception and likewise do not serve to integrate the judicial exception into a practical application.  See, MPEP 2106.05(f).  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
For purposes of Step 2B, as explained previously, limitation (a) is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Additionally, limitation (a) is, as explained previously, insignificant extra-solution activity, which for purposes of Step 2A Prong Two. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the sensor is not an additional element since it is conventional and well-known. See Hofmeister et al. (US 2007/0065144) (“Hofmeister”), FIG. 2, for the conventional sensor 270/275 (paragraph [0034]) the recitation of a controller being configured to repeatedly obtain measurements of positions of the target is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. See also Kubodera et al. (US 2014/0107825) (“Kubodera”), FIG. 2 and Nakaya et al. (US 2016/0318182) (“Nakaya”), Fig. 2-3. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. Based on the foregoing, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claim is not eligible.

Specification
The abstract of the disclosure is objected to because the colon and semicolons should be removed or replaced by commas.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmeister et al. (US 2007/0065144) (“Hofmeister”).
Claim 1: A method for calculating (FIG. 4) a positional relationship between a substrate transfer robot (210) and a substrate placement portion (FIG. 3, F/385/390/395), the substrate transfer robot being provided with a robot reference axis and having an object detection sensor (FIG. 2, 265/270/275) for detecting an object obstructing a detection area (FIG. 2), and a robot arm (240/245) for moving the detection area in a plane perpendicular to an axial direction of the robot reference axis (center axis of 220), the substrate placement portion having a target (385/390/395) and being configured to rotate about a rotation axis extending in parallel to the axial direction (FIG. 1), the method comprising the steps of: 
detecting a part, of a surface of the target, that is located on an inner circumferential side of a predetermined circle centered on the rotation axis and passing the target, by the object detection sensor, at a plurality of rotation positions when at least one of a rotation position of the target about the rotation axis and a rotation position of the detection area about the robot reference axis is changed (paragraphs [0062]-[0063]);
calculating a quantity correlated with an index length representing a distance from the robot reference axis to the target when the target is detected by the object detection sensor, for each of the plurality of rotation positions (paragraphs [0062]-[0063]);
calculating the positional relationship between the robot reference axis and the rotation axis on the basis of, among the plurality of rotation positions, the one at which the quantity correlated with the index length is maximized or minimized (paragraphs [0062]-[0063]; minimize the cost function J);
Claim 2: wherein the step of detecting the target by the object detection sensor includes 
moving the detection area toward a rotation axis side from a robot reference axis side with respect to the target, to perform preliminary detection for the target (paragraphs [0062]-[0063]), 
further moving the detection area toward the rotation axis side until the target is no longer detected, and moving the detection area toward the robot reference axis side from the rotation axis side with respect to the target, to detect the target (paragraphs [0062]-[0063]);
Claim 3: a substrate transfer robot (210) provided with a robot reference axis (center axis of 220) and having an object detection sensor (FIG. 2, 265/270/275) for detecting an object obstructing a detection area (FIG. 2), and 
a robot arm (240/245) for moving the object detection sensor in a plane perpendicular to an axial direction of the robot reference axis (center axis of 220); 
a substrate placement portion having a target (385/390/395) to be detected by the object detection sensor, the substrate placement portion being configured to rotate about a rotation axis extending in parallel to the axial direction (FIG. 1); and 
a controller (FIG. 4) configured to control operations of the substrate transfer robot and the substrate placement portion, wherein the controller includes 
a target searching unit configured to operate the substrate transfer robot and the substrate placement portion so as to detect a part, of a surface of the target, that is located on an inner circumferential side of a predetermined circle centered on the rotation axis and passing the target, by the object detection sensor, at a plurality of rotation positions when at least one of a rotation position of the target about the rotation axis and a rotation position of the detection area about the robot reference axis is changed (paragraphs [0062]-[0063]), 
an index calculation unit configured to calculate a quantity correlated with an index length representing a distance from the robot reference axis to the target when the target is detected by the object detection sensor, for each of the plurality of rotation positions (paragraphs [0062]-[0063]), and 
a positional relationship calculation unit configured to calculate a positional relationship between the robot reference axis and the rotation axis on the basis of, among the plurality of rotation positions, the one at which the quantity correlated with the index length is maximized or minimized (paragraphs [0062]-[0063]; minimize the cost function J);
Claim 4: wherein the target searching unit of the controller operates the substrate transfer robot so as to 
move the detection area toward a rotation axis side from a robot reference axis side with respect to the target, to perform preliminary detection for the target (paragraphs [0062]-[0063]), 
further move the detection area toward the rotation axis side until the target is no longer detected (paragraphs [0062]-[0063]), and 
move the detection area toward the robot reference axis side from the rotation axis side with respect to the target, to detect the target (paragraphs [0062]-[0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0318182 discloses object detection sensor 13/14/B in Fig. 2 and rotating the robot in Fig. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652